WOLFE, P.J.,
This is an appeal from suspension of the motor vehicle operating privileges of Mr. Lyle by the Department of Transportation for a period of one year following his conviction of operating while under the influence.
Appellant was arrested December 1, 1976, and convicted April 29, 1977.
Defendant does not question his conviction but argues the period of suspension is improper and should be six months as calculated under The Vehicle Code of June 17, 1976, 75 Pa.C.S.A. §1532, effective July 1, 1977.
*798Appellant appears to argue that by reason of the hiatus time period between the approved date and the effective date of Act 81 and during which time the hiatus existed the violation occurred, the penalty was changed from a non-graded criminal offense to a graded criminal offense under Act 81, to wit, a misdemeanor of the third degree, the latter time suspension should therefore prevail.1
Although we possibly have misinterpreted defendant’s argument, he appears to say that, notwithstanding the arrest and conviction having occurred prior to the effective date of Act 81, the act should apply by reason of the conduct now being a misdemeanor of the third degree rather than a misdemeanor as provided under The Vehicle Code of April 29, 1959, P.L. 58, as amended.
We do not view this argument in a cavil manner; however, we find no merit to it; it is a non sequitur.
Appellant may not reap the benefits of an act not effective at the time of his arrest or conviction. The Commonwealth is prohibited from applying its mandates ex post facto and its citizenry may not compel it to grant relief prematurely.
For the foregoing reasons we enter the following
ORDER
And now, December 29, 1977, the appeal is dismissed and the order of the secretary is affirmed suspending the operating privileges of appellant for a period of one year commencing April 29, 1977.

. Section 1532(b) of Act 81 mandates a suspension of six months of operating privileges of any driver if convicted of violation of section 3731, driving under influence of alcohol or controlled substance.
Section 3731(d) classifies driving under the influence of alcohol or controlled substance as a misdemeanor of the third degree.